Citation Nr: 0405874	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  98-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of an initial disability rating 
in excess of 30 percent for post-traumatic stress disorder 
(PTSD), for the period prior to April 11, 1997.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD, for the period from April 11, 1997, to 
September 25, 1998.

3.  Entitlement to an effective date prior to April 11, 1997, 
for assignment of a 70 percent rating for PTSD.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a schedular evaluation of 30 percent disabling 
effective from May 20, 1996, the date of receipt of the 
veteran's claim.

The issues on appeal were previously before the Board on two 
prior occasions.  In November 1999, a remand was ordered to 
accomplish further development.  In June 2002, the Board 
determined that an increased evaluation of 100 percent for 
PTSD was warranted effective from September 25, 1998.  
Additionally, the Board denied the remaining issues on 
appeal.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2003 Order, the Court vacated 
the part of the Board's June 2002 decision that denied an 
initial disability rating in excess of 30 percent for PTSD 
for the period prior to April 11, 1977; denied an evaluation 
in excess of 70 percent for the period from April 11, 1977, 
to September 25, 1998; and denied an effective date prior to 
April 11, 1997, for the assignment of a 70 percent rating for 
PTSD.  The Court remanded these matters to the Board for 
development consistent with the Joint Motion for Partial 
Remand and to Stay Further Proceedings.  In addition, the 
February 2003 Order dismissed the appeal with respect to the 
remaining issue.  Upon review of the claims file, the Board 
finds that the development described below must be 
accomplished prior to further adjudication by the Board.  


REMAND

In its February 2003 Order the Court granted a Joint Motion 
for Partial Remand and to Stay Further Proceedings.  This 
motion stated, in essence, that the veteran had not been 
adequately notified of the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The Board also notes that VA regulations 
have been revised to implement the statutory changes.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The Board notes, however, that the 
record does not show that the appellant has been properly 
notified of the evidence necessary for a favorable 
determination as to the issues on appeal.  

It is also significant to note that prior to the Court's 
order, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), a regulation which allowed the Board to 
provide the requisite VCAA notice without remanding such 
matters to the RO.  Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

In September 2003, the Board sent the appellant a letter 
indicating, in pertinent part, that the records showed that 
the appellant had appointed an attorney as his 
representative, and that the attorney's authority to 
represent VA claimants had been revoked, effective July 28, 
2003.  He was informed that this attorney was no longer able 
to represent him and that he could: (1) represent himself; 
(2) appoint an accredited veteran's service organization to 
represent him; or (3) appoint a different private attorney or 
an "agent" to represent him.  He was given 30 days within 
which to inform VA of his intentions.  If, after 30 days from 
the date of the letter, there was no response, VA would 
assume that the appellant wanted to represent himself.  This 
letter was not returned as undeliverable and no response has 
been received from the appellant.  In this regard, it is 
significant to note that, in October 2003, in connection with 
other communication from the Board, the Board received 
notification that the appellant's address had changed.  
However, the notification that his attorney's authority had 
been revoked was not sent to this new address.  Accordingly, 
the Board finds that the appellant should be notified that 
his attorney's authority has been revoked and he should be 
provided another opportunity to appoint a representative or 
to choose to represent himself with respect to the issues on 
appeal.

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matters which the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should send a letter to the 
veteran notifying him that, effective 
July 28, 2003, VA revoked his appointed 
attorney's authority to represent VA 
claimants.  The veteran should also be 
notified that, inasmuch as this attorney 
is no longer able to represent him, he 
has the option to (1) represent himself; 
(2) appoint an accredited veteran's 
service organization to represent him; or 
(3) appoint a different private attorney 
or an "agent" to represent him.  He 
should be give an appropriate amount of 
time within which to inform VA of his 
intentions.  

4.  The RO should then review the claim 
in light of any additional evidence 
received since the September 2001 
Supplemental Statement of the Case 
(SSOC).  If the benefits sought on appeal 
remain denied, the RO should issue an 
appropriate SSOC.  The veteran and his 
representative, if selected, should have 
the requisite period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


